DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Yamaguchi et al. [PG. Pub. No.: US 2020/0158550 A1].
With regards to claims 1 & 8, Yamaguchi discloses a physical quantity measurement device for measuring a physical quantity of a fluid (14, an air flow meter, Fig. 8, ¶0135), the physical quantity measurement device comprising: a measurement flow path through which the fluid flows (12, an intake passage, Fig. 8, ¶0135); a detection unit including a physical quantity sensor (SA 50, sensor, ¶0164) that is provided in the measurement flow path and detects the physical quantity of the fluid (a 
With regards to claims 2 & 9, wherein the housing partition makes a loop around the detection unit (69, is configured to make a curving/loop around SA50, Figs. 8, 11, & 12, ¶0151).
With regards to claims 3 & 10, Yamaguchi discloses wherein the housing partition (69) is arranged at a position (Fig. 8) on the housing intersecting surface (66, region step surface, Fig. 8, ¶0176) closer to the housing flow path surface (32) than to the housing container surface (Fig. 8).
With regards to claims 4 & 11, Yamaguchi discloses wherein the housing intersecting surface (66, region step surface, Fig. 8, ¶0176) and a center line of the housing partition (X1, Fig. 8) provided on the housing intersecting surface intersect with each other and form there between a container angle facing the container space (66a,  overhang portion in the form of an angle, Fig. 8, ¶0176) and a flow path angle facing the measurement flow path, and the container angle is larger than the flow path angle (Fig. 8).
With regards to claims 5 & 12, Yamaguchi discloses wherein the detection unit (21, housing of 14 an air flow meter, Fig. 8, ¶0135, having SA 50, sensor, ¶0164) includes a unit recess (61, housing opening, Fig. 18, ¶0206) that is a recess provided on the detection unit (Fig. 11), and the housing partition (69) is inserted into the unit recess and Is in contact with an inner surface of the unit recess (Figs. 8, 11-13).
With regards to claims 6 & 13, Yamaguchi discloses wherein an outer surface (27, flange portion with 24, housing body, being the outer port of 21, housing, Fig. 8 & 9) of the detection unit (14, flow meter, ¶0139-0140) includes: a unit intersecting surface that intersects the arrangement direction in which the measurement flow path (12, an 
With regards to claims 7 & 14, Yamaguchi discloses wherein the housing partition (69, a longitudinal partition wall, Fig. 8, ¶0181) is provided on the housing intersecting surface (66, region step surface, Fig. 8, ¶0176) and Is in contact with the unit intersecting surface (55, circuit step surface Figs. 8 & 30, ¶0176-0181).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852